Docket No. 61313
                             In his motion filed on June 4, 2012, appellant sought
                presentence credit in case C254735. Appellant's claim for presentence
                credit is a challenge to the validity of the judgment of conviction and
                sentence and such a claim must be raised in a post-conviction petition for
                a writ of habeas corpus and is subject to the procedural time bar set forth
                in NRS 34.726(1).     Griffin v. State, 122 Nev. 737, 744, 137 P.3d 1165,
                1169-70 (2006). Appellant's motion was untimely as it was filed more
                than two years after entry of the judgment of conviction on January 14,
                2010. Appellant did not attempt to demonstrate cause for the delay.
                Therefore, we affirm the order of the district court denying the motion in
                this case.
                Docket No. 61314
                             In his motion filed on June 4, 2012, appellant sought 405 days
                of presentence credit in case C261607. Appellant's claim for presentence
                credit should have been filed in a post-conviction petition for a writ of
                habeas corpus. Id. However, the motion was timely as it was filed within
                one-year from entry of the judgment of conviction on July 21, 2011, in
                C261607. NRS 34.726(1). The motion, nevertheless, lacked merit as
                appellant sought credit for time served in other cases. 2 See NRS




                      2 Appellant'sreliance upon Johnson v. State, 120 Nev. 296, 89 P.3d
                669 (2004) is misplaced as Johnson relates to concurrent sentences within
                a single judgment of conviction and not concurrent sentences between
                separate judgments of conviction. Id. at 298, 89 P.3d at 670.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
176.055(1). Therefore, we affirm the order of the district court denying the
motion in this case. Accordingly, we
            ORDER the judgments of the district court AFFIRMED.




                                   Hardesty


                                  pc,
                                   Parraguirre




cc: Hon. Doug Smith, District Judge
     Ronald Eugene Midby
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                       3